Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 11/690,887, the examiner acknowledges the applicant's submission of the amendment dated 6/22/2021. Claims 1, 4-9, 12-13, 15-18 and 20 have been amended. Claims 1-20 are pending. 

TERMINAL DISCLAIMER
The terminal disclaimer filed on 7/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,521,143 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	Raj et al. (US 2013/0054927) teaches “mapping 700 of a block from a file to a block of a storage device of a storage aggregate… the container file may comprise information about every block within a volume. Thus, the container file of a volume may comprise two implementations of referring to a location (e.g., within a flexible volume clone and a storage aggregate) of a given data block of the volume. Such implementations may comprise the physical volume block number and the virtual volume block number. The physical volume block number specifies the data block's location within the storage aggregate. In some embodiments, the physical volume block number may be used to read or write the block to the RAID storage aggregate. The virtual volume block number may specify the data block's offset within the container file or flexible volume or flexible volume clone.” (par. 0099; fig. 7 and related text). 

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-2, 4, 6-8, 11-12, 14 and 16-18 are considered as allowable subject matter. 
1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 6/22/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record (including the reference(s) cited above), neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “generating a storage aggregate as a single container constructed from first storage having first characteristics and second storage having second characteristics; selectively storing first data of a storage object within the second storage based upon the second characteristics, wherein the file system can access to the storage aggregate as the single container within which the file system stores data; receiving a request, specifying a physical volume block number, to access the second data; and querying a metafile, mapping physical volume block numbers to object identifiers of storage objects and offsets within the storage objects, using the physical volume block number to identify an object identifier of the storage object and an offset of the second data within the storage object for processing the request.”
Independent claim 9 is allowed for the reasons indicated above with respect to claim 1.
The reasons for allowance of claim 15 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 6/22/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record (including the reference(s) cited above), neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “a memory comprising machine executable code; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: generate a storage aggregate as a single container constructed from first storage having first characteristics and second storage having second characteristics; 16/690,887 Page 6selectively store first data into the first storage based upon the first characteristics and second data into a storage object within the second storage based upon the second characteristics; receive a request, specifying a physical volume block number, to access the second data; and query a metafile, mapping physical volume block numbers to object identifiers of storage objects and offsets within the storage objects, using the physical volume block number to identify an object identifier of the storage object and an offset of the second data within the storage object for processing the request.”
	Dependent claims 2-8, 10-14 and 16-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.


DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



July 15, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135